Citation Nr: 0104361	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  95-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for a seizure disorder, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Boston RO, which denied the veteran's claim for an increased 
rating for service connected anxiety reaction with depressive 
features and a seizure disorder then evaluated in combination 
as 30 percent disabling.  In October 1994, the veteran 
appeared and gave testimony at an RO hearing before an RO 
hearing officer.  A transcript of this hearing is of record.  

This case was remanded by the Board for further development 
in March 1997.  At that time, the RO was instructed, among 
other things, to afford the veteran VA psychiatric and 
neurological examinations and to then assign separate ratings 
for the veteran's psychiatric disorder and his seizure 
disorder.  

Subsequent to the Board's March 1997 remand, the veteran 
moved to Maine. Therefore, in October 1999 his claims file 
was transferred to the RO in Togus, Maine.  In June 2000, the 
RO in Togus, Maine ascertained that the veteran had moved 
back to Massachusetts.  Accordingly the veteran's claims 
folder was transferred back to the Boston RO in August 2000.  

In a rating action of October 2000, the Boston RO assigned a 
100 percent schedular rating for the veteran's service 
connected psychiatric disorder, classified as a major 
depression with anxiety, effective from February 8, 1993.  
The RO also assigned a 40 percent rating for the veteran's 
service connected seizure disorder, effective February 8, 
1993.  

Since the veteran is currently in receipt of the maximum 
schedular evaluation for his psychiatric disability, the 
issue of an increased rating for that disability is moot.  
Only the issue of an increased rating for a seizure disorder 
is before the Board for appellate consideration at this time.  


REMAND

The veteran asserts that he has as many as eight grand mal 
seizures a month and numerous petit mal seizures daily.  

During a private hospitalization primarily for psychiatric 
symptoms and polysubstance abuse from early February to late 
April 1993, it was noted that the veteran gave a history of 
being drug free for one year prior to that admission.  On a 
neurological consultation in March 1993, during this 
hospitalization, the veteran was noted to have a history of 
polysubstance abuse and he reportedly said that he had been 
free of all substance abuse for a year and a half.  He also 
gave a history of "dizzy spells" which consisted of a déjà 
vu sensation and of a "blank, zoned-out" sensation, which 
was relatively brief.  He also noted sparkles and changes in 
his right hemifield of vision as a prodromal symptom.  The 
veteran was taking Dilantin for the control of these 
episodes.  It was noted that he had apparently been free of 
any of the described episodes for a period of more than two 
years.  The neurologist said that this was a good history 
suggestive of partial complex epilepsy.  

During a further hospitalization at this private facility 
from late April 1993 to late May 1993, the veteran reported 
episodes of what he termed seizures where he would tend to 
lose contact and have trouble finding words.  He was said to 
be inconsistent as to whether he was having these episodes in 
the hospital, but became more insistent toward the end of his 
hospital stay.  It was noted that an electroencephalogram 
(EEG) was normal and a neurologist was reported to have said 
that there was no clear record of seizures for the previous 
two years.  It was felt that there were a number of 
psychological factors, which the veteran possibly believed to 
be seizures.  

During a VA hospitalization from early June 1993 to early 
August 1993 for the treatment of psychiatric symptoms, it was 
noted that the veteran was reported to be having petit mal 
seizures during the hospitalization , but the motor behavior 
and other behavior did not seem consistent with a real 
seizure disorder.  There was said to be no objective signs of 
a seizure disorder.  At the time of discharge from the 
hospital, the diagnosis on Axis III was migraine headaches 
(rule out seizure disorder).  

In a March 1994 statement, Sidney Green, M.D., reported that 
he had been treating the veteran for a panic disorder since 
September 1993.  The doctor said that the veteran had 
frequent petit mal seizures in addition to grand mal 
seizures.  The doctor said that the veteran was treated with 
Dilantin with only limited success.  In an October 1994 
statement, this physician said that the veteran had at least 
one grand mal seizure a month and several episodes of petit 
mal seizures per day.  

During an RO hearing in October 1994 the veteran said that 
his seizures were so bad that he could not function as a 
token distributor for a municipal transit authority.  He said 
that he had five petit mal seizures a day.  

On a VA neurological examination in November 1994 the veteran 
described his petit mal seizures as starting with a strobe 
light feeling in the right eye "or possibly to his right 
side" followed by a brief interval in which he was unable to 
speak, cannot focus with his right eye, and is frequently 
unable to understand what was being said to him.  He said 
that he continued to have grand mal seizures about once a 
month and would have smaller seizures several times a day, 
which were followed by a severe generalized headaches which 
focused on the right eye and into the forehead.  He was on 
Dilantin and Klonopin with little effect on his seizure 
activity.  The diagnoses included mixed type seizure disorder 
with grand mal and minor seizures, probably simple partial 
seizures.  

During a VA examination in November 1999 the veteran said 
that he experienced from four to eight grand mal seizures 
monthly and had multiple petit mal seizures as well.  He also 
said that he had not been seen by a neurologist for years, 
but had been getting his Dilantin from a private physician.  
He said that his last grand mal seizures occurred to days 
earlier, but had not been witnessed.  He said that, prior to 
a grand mal seizure, he would notice an aura of flashing 
lights and he also said that, after a grand mal seizure, he 
was completely "wiped out" and felt like he had been beaten 
up.  The diagnosis was history of seizures.  The examiner 
said that the veteran seemed to be moderately limited in his 
daily activities and was unable to drive or work because of 
his frequent episodes of grand mal seizures and petit mal 
seizures.  At the bottom of the report of this examination a 
hand written note stated that a neurological consultation had 
been canceled because the veteran had moved to another state.  

The record contains a April 2000 computer generated document 
that indicated that the veteran had failed to report for two 
VA examinations of his seizure disorder.  It was indicated 
that the veteran had "moved to Boston", and could not be 
located.  (Subsequent records revealed that the veteran had 
been located at an address in Weymouth Massachusetts.) 

In view of the above, the Board is uncertain of both the 
nature and frequency of the veteran's seizures.  Since that 
is the case, the issue of an increased rating for the 
veteran's seizure disorder is REMANDED to the RO for the 
following action:

1. The RO should schedule the veteran for 
hospitalization at a VA facility for a 
period of observation and evaluation 
by the neurology service sufficient to 
determine the nature and frequency of 
the veteran's seizures.  All 
appropriate tests, to include 
appropriate EEG monitoring, should be 
performed and the claims folder, 
including a copy of this remand, must 
be made available to the examiners 
prior to and during the 
hospitalization so that the pertinent 
records may be studied in detail.  It 
should be stated in the report of this 
hospitalization that the claims 
folder, including a copy of this 
remand, has been reviewed.  At the 
conclusion of this period of 
hospitalization, the primary examining 
neurologist should correlate all 
clinical findings and provide exact a 
diagnosis (es) of the veteran's 
seizure disorder and provide a medical 
opinion as to the following questions: 
has the veteran had at least one major 
seizure in the last 6 months, or two 
major seizures in the previous year, 
or an average of 5 to 8 minor seizures 
weekly; or has the veteran had an 
average of at least one major seizure 
in 4 months over the last year, or an 
average of 9-10 minor seizures per 
week; or has the veteran had an 
average of at least one major seizure 
in 3 months over the previous year or 
more than 10 minor seizures weekly; or 
has the veteran averaged at least one 
major seizure per month over the past 
year.  

2. Then, the RO should again adjudicate 
the issue of entitlement to an 
increased rating for the veteran's 
seizure disorder.  If the benefit 
sought is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for its further 
appellate consideration, if otherwise 
appropriate.  

No action is required by the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional, clarifying, clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




